       Case: 1:20-cv-01966-JPC Doc #: 33 Filed: 03/19/21 1 of 3. PageID #: 377




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 FIRSTENERGY CORP. and
 CLEARSULTING LLC,
                                                           Case No. 1:20-cv-01966
                       Plaintiffs,
                                                           Judge J. Philip Calabrese
 v.
                                                           Magistrate Judge
 MICHAEL PIRCIO,                                           Jonathan D. Greenberg

                       Defendant.



            FIRSTENERGY CORP.’S MOTION FOR LEAVE TO FILE
      DOCUMENTS UNDER SEAL AND COMBINED MEMORANDUM IN SUPPORT

I.      INTRODUCTION

        Pursuant to Local Rule 5.2 and Standing Order on Civil Procedures Number 5, FirstEnergy

Corp. (“FirstEnergy”) respectfully moves this Court for an Order authorizing FirstEnergy to file

documents under seal.     On Monday, March 22, FirstEnergy will file its Response, with

accompanying exhibits, to the Court’s Order to Show Cause. (ECF No. 31, March 8, 2021). The

Court issued that Order on March 8, requesting an explanation of how the filing of two documents

that had the effect of publicly identifying Mr. Pircio as a potential whistleblower complied with

Federal Rule of Civil Procedure 11. (Id.) FirstEnergy is not opposed to filing its Response and

exhibits publicly. But given the Court’s stated concerns and given that the Response includes

sensitive information surrounding Mr. Pircio’s actions, FirstEnergy seeks to allow the Court and

Mr. Pircio an opportunity to review the filings under seal before they are made available on the

public docket. For these reasons and those explained below, FirstEnergy requests that the Court

grant FirstEnergy leave to file its Response and accompanying exhibits under seal.


                                               1
      Case: 1:20-cv-01966-JPC Doc #: 33 Filed: 03/19/21 2 of 3. PageID #: 378




II.    LAW & ARGUMENT

       There is “a ‘strong presumption in favor of openness’ as to court records.” Shane Grp.,

Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (quoting Brown &

Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179 (6th Cir. 1983)). Movants can

overcome that presumption, however, by showing: “(1) a compelling interest in sealing the

records; (2) that the interest in sealing outweighs the public’s interest in accessing the records; and

(3) that the request is narrowly tailored.” Kondash v. Kia Motors Am., Inc., 767 F. App’x 635, 637

(6th Cir. 2019) (citing Shane Grp., 825 F.3d at 305). All three requirements are satisfied here.

       First, given the sensitive context of the Response, there is a compelling interest to allow

the Court and Mr. Pircio an opportunity to first examine FirstEnergy’s Response before it is placed

on the public docket. The Court is concerned about two letters filed publicly that disclosed

Mr. Pircio as a potential whistleblower. (ECF No. 31, PageID# 374 (citing ECF Nos. 10-1 and 1-

3)). And FirstEnergy’s Response will disclose further sensitive information surrounding Mr.

Pircio’s actions and the documents he took. Given this, both parties have an interest in allowing

for a review of the Response under seal before it is filed on the public docket.

       Second, temporarily sealing the documents to allow for review outweighs the public’s

interest in immediately accessing the filings. The right of the public “to inspect and copy judicial

records is not absolute.” In re Knoxville News-Sentinel Co., Inc., 723 F.2d 470, 474 (6th Cir. 1983)

(quoting Nixon v. Warner Communications, 435 U.S. 589, 598 (1978)). And whether and when

judicial records should be sealed is left to the sound discretion of the district court. Id. Here, this

Court has already noted its concern surrounding other publicly filed documents. (ECF No. 31).

In light of the Court’s stated concern, an opportunity for review of the documents under seal

outweighs the public’s immediate need to access the documents.



                                                  2
       Case: 1:20-cv-01966-JPC Doc #: 33 Filed: 03/19/21 3 of 3. PageID #: 379




        Third, FirstEnergy is not requesting that the documents be sealed indefinitely. Instead,

FirstEnergy’s request is narrowly tailored in time. See Abington Emerson Cap., LLC v. Landash

Corp., No. 2:17-CV-143, 2020 WL 3496148, at *3 (S.D. Ohio June 29, 2020) (allowing documents

to remain off the public docket for ten days to allow for further review to determine a more

narrowly-tailored approach). Indeed, FirstEnergy is not opposed to filing its Response and exhibits

publicly, if the Court deems it appropriate.

III.    CONCLUSION

        For these reasons, FirstEnergy respectfully requests that the Court grant it leave to file its

Response and supporting exhibits under seal.



March 19, 2021                                        Respectfully submitted,

                                                      /s/ Michael R. Gladman
                                                      Michael R. Gladman (0059797)
                                                      JONES DAY
                                                      325 John H. McConnell Blvd., Suite 600
                                                      Columbus, Ohio 43215
                                                      Telephone: (614) 469-3939
                                                      mrgladman@jonesday.com

                                                      Ryan A. Doringo (0091144)
                                                      JONES DAY
                                                      901 Lakeside Ave.
                                                      Cleveland, OH 44114-1190
                                                      Telephone: (216) 586-3939
                                                      radoringo@jonesday.com

                                                      Counsel for Plaintiff FirstEnergy Corp.




                                                  3
